Case 8:21-cv-01248-MWF Document 15 Filed 08/26/21 Page 1 of 2 Page ID #:112

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                                                                                JS-6
                                  CIVIL MINUTES – GENERAL

Case No.        SACV 21-1248 MWF                                           Date: August 26, 2021
Title       In Re Jack Richard Finnegan, Debtor


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge


                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings:           (IN CHAMBERS) ORDER DISMISSING ACTION

      Debtor/Movant Jack Richard Finnegan filed a Motion for Withdrawal of
Reference (the “Motion”) on July 23, 2021. (Docket No. 1). On July 28, 2021,
Mr. Finnegan filed a Motion 28 USC § 144 Affidavit, 28 USC § 455
Disqualification for Cause Shown, Affidavit Memorandum of Points and
Authorities, Certification of Jack R. Finnegan (the “Disqualification Motion”).
(Docket No. 6). The Disqualification Motion was denied on August 4, 2021
(Docket No. 8), and Mr. Finnegan filed a Notice of Appeal on August 13, 2021 of
the Order Denying the Disqualification Motion. (Docket No. 10).

     The Court filed an Order to Show Cause (the “OSC”) on July 30, 2021.
(Docket No. 5). That OSC required Mr. Finnegan to do three things no later than
August 20, 2021:

         Pay the required $150.00 filing fee or filing of a Request to Proceed In
          Forma Pauperis with Declaration in Support for the Court’s
          consideration.
         File Proof of Service of the Motion.
         File a Certificate of Interested Parties.

     Mr. Finnegan has attempted to file an Answer and Compulsory
Counterclaims, and Objections to Plaintiff’s Reply’s [sic] of August 12, 2021 to


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 8:21-cv-01248-MWF Document 15 Filed 08/26/21 Page 2 of 2 Page ID #:113

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.        SACV 21-1248 MWF                                 Date: August 26, 2021
Title       In Re Jack Richard Finnegan, Debtor

Defendant Jack R. Finnegan’s Motion to Dismiss Complaint. These attempted
filings were rejected by the Court; the rejections also contained notice that they
were not responsive to the Court’s OSC. (Docket Nos. 12 and 14).

       It is well-established that a district court has authority to dismiss a plaintiff’s
action due to his failure to prosecute and/or to comply with court orders. See Fed.
R. Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 629–30 (1962)
(noting that district court’s authority to dismiss for lack of prosecution is necessary
to prevent undue delays in the disposition of pending cases and avoid congestion in
district court calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992)
(stating that district court may dismiss action for failure to comply with any order
of the court).

       Before ordering dismissal, the Court must consider five factors: (1) the
public’s interest in expeditious resolution of litigation; (2) the Court’s need to
manage its docket; (3) the risk of prejudice to Defendant; (4) the public policy
favoring the disposition of cases on their merits; and (5) the availability of less
drastic sanctions. See In re Eisen, 31 F.3d 1447, 1451 (9th Cir. 1994) (failure to
prosecute); Ferdik, 963 F.2d at 1260–61 (failure to comply with court orders).

      Taking all of these factors into account, dismissal for failure to comply with
the Court’s Order to Show Cause is warranted. Accordingly, this action is
DISMISSED without prejudice.

        IT IS SO ORDERED.




                                                                Initials of Preparer: RS/sjm




CV-90 (03/15)                      Civil Minutes – General                        Page 2 of 2
